Title: From George Washington to William Augustine Washington, 26 June 1798
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 26th June 1798.

If you could have foreseen the length of passage, to which your letter of the 23d of April was destined, there would have been no occasion to have hurried yourself in writing it in order to receive a conveyance by the brother of Mr Neale: for Saturday last was (and by the way of Richmond too) the first of its appearance, in my hands.
Knowing that Mr Corbin Washington had arrived safe in Westmoreland, & presuming that he had delivered my letter to you; I was unable to account for your silence, as a letter, deposited in any of the Post Offices, would be certain of a conveye.
It would, I am certain, be very difficult to fix a price at this time, in a contract for Corn of seven years continuance, that might not bear hard upon one side or the other before the expiration thereof and my only reason for proposing of it (the chances being equal) was, that each party might know precisely what it had to trust to. I have no objection however to make the quantity, while both of us are alive, certain; that is, five hundred barrels; and leave the value to the Alexandria cash price at the moment of its delivery—to be ascertained by one, two or more respectable purchasers of that article in that place.
You will observe that I have marked the cash price, the reason is obvious, for all others are vague & indefinite; because there are

too many purchasers in that, as well as in other places who will engage to give anything on credit, and pay nothing, as I have, & you might have experienced, if your Agents had not been cautious men—and because I would contract to pay on the delivery of the Grain.
The times most convenient for me to receive it, would be in the months of Aprl May &June; after the Vernal Equinox: & if there were intervals between the delivery of the respective loads of a fortnight, three weeks, or even a month it would be more accomodating than inconvenient to me.
If you accede to these proposals, I will contract for five hundred barrels annually; and if my Distillery goes on, to the contrary of which I know nothing at present, it is more than probable I might take five hundred barrels more from you, yearly, which would give you a certain market & sure pay, at the Alexandria Cash Price at the time of delivering each load; to be ascertained in the manner beforementioned; to do which there can be no difficulty as the Books of the purchasers will shew what it was on any day in the year. On credit this would be uncertain, because the man who means to pay punctually at the end of two, three, four or six months, will not go beyond a certain price; whereas another, who knows before hand that he shall not be punctual, or possibly, that he shall never pay, is not very scrupulous with regard to price.
If I should see Mr Anderson (my Manager) before this letter is closed, I will enquire if he is in want of Corn for the Distillery & let you know. He (though I do not blame him) has made a bad hand in the purchase of that article, this year; having given Sixteen, & from that to 18/ in the winter ready money when two dollars Cash cannot now be had for it at Norfolk. So Doctor Stuart informs me, who has received this advice from the Manager of Mr Custis’s Estate on York River, where there is a large quantity of it for Sale. The price of Corn in Alexandria, at this moment, I know not. Our best wishes attend you & family, and I am My dear Sir Your Sincere friend & Affectionate Uncle

Go: Washington

